Citation Nr: 0728106	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the left knee disorder.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the left knee disorder.

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the left knee disorder.

5.  Entitlement to service connection for adjustment 
disorder, including depression, claimed as secondary to right 
knee disorder.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from April 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.

The issues of entitlement to service connection for 
adjustment disorder, including depression, and entitlement to 
TDIU are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left knee disorder was denied via a June 1978 rating 
decision.  The veteran did not appeal the decision, and it 
became final.

2.  Since the June 1978 rating decision, the veteran has 
submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a left knee disorder, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last final decision, and which 
raises a reasonable possibility of substantiating the claim.

3.  The medical evidence of record is in approximate balance 
as to whether the veteran's left knee disability began in 
service.

4.  The medical evidence of record is in approximate balance 
as to whether the veteran's right knee disability was caused 
by his service-connected left knee disability.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of a left hip disorder.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of a right hip disorder.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
of entitlement to service connection for a left knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a left knee disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a right knee disability is attributable to 
service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

4.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claims.
 
In December 2004 and November 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  Both letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2006 
SSOC and January 2007 SOC provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was provided with such 
notice in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Left Knee

The veteran has contended that he has a current left knee 
disorder that is related to his military service.  In a June 
1978 decision, the RO denied the veteran's claim for service 
connection because it determined his left knee disorder was 
congenital and was not aggravated in service.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Following the June 1978 RO decision, evidence has been added 
to the claims file.  This evidence included a March 2006 
examination report and statement from B.S., M.D.  In that 
written statement, Dr. S provided an opinion that the 
veteran's left knee disorder began during military service.  
He also indicated that the veteran stated he had no left knee 
problems prior to active duty.  The Board finds that this is 
new and material evidence because it relates to an 
unestablished fact necessary to substantiate his claim of 
entitlement to service connection.  Therefore, the veteran's 
claim is reopened.

Now, the Board must turn to the substantive issue of whether 
the veteran's left knee disorder began during active duty.

The evidence of record shows that shortly after he entered 
service, the veteran complained of left knee pain and 
swelling.  He indicated that he previously had worn a knee 
brace, but no left knee disability was noted upon entry.  
During service, the veteran underwent arthroscopy of the knee 
in June 1977.  His discharge diagnosis was osteochondritis 
dissecans of the left knee.

Following service, the veteran underwent additional knee 
surgery in March 1996.  The Board notes that the most 
probative evidence is the March 2006 written statement from 
Dr. S.  The physician thoroughly reviewed the veteran's 
claims file, and opined that his left knee disorder began in 
service.  In addition, while the veteran's service medical 
records show he once indicated he had worn a knee brace prior 
to service, the veteran was examined upon enlistment, and no 
defects or diagnoses related to his knee were noted.  
Therefore, since the only evidence that a left knee disorder 
might have existed prior to service is the veteran's single 
statement, the Board finds that the presumption of soundness 
attaches to the veteran.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Thus, the Board will rely on the March 2006 written statement 
from Dr. S in finding that the evidence is in relative 
equipoise as to whether the veteran's left knee disability 
began in service.  Although the veteran underwent VA 
examination in July 2006, the VA examiner was unable to 
provide an opinion as to the origin of the veteran's left 
knee disability.  Therefore, the Board will rely on the 
opinion provided by Dr. S, conclude that the evidence raises 
a reasonable doubt as to in-service incurrence of the left 
knee disorder, and allow the veteran's claim.

III.  Right Knee

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The veteran has contended that he has a right knee disability 
which is secondary to his service-connected left knee 
disability.  The July 2006 VA X-rays showed a diagnosis of 
degenerative changes of the right knee.  In March 2006, Dr. S 
diagnosed patellofemoral chondromalacia and osteoarthritis of 
the right knee, mild to moderate.

In addition, Dr. S opined that, given the veteran's 
longstanding history of a left knee disability, his chronic 
antalgic gait, and his limp involving the left lower 
extremity, it is more likely than not that the right knee 
disorder was indirectly connected to the service-connected 
left knee disorder.  No opposing opinion is contained in the 
claims file, as the July 2006 VA examiner did not provide an 
opinion.  While the examiner indicated that the veteran did 
not perform some tests during the examination, the Board 
notes that the examination report shows he did perform the 
requirements related to his knees.

Therefore, based upon Dr. S's opinion, the Board finds that 
the evidence is in relative equipoise as to whether the 
veteran's right knee disorder is secondary to his service-
connected left knee disability, and the claim is granted.

IV.  Hips

The veteran has also contended that he has a bilateral hip 
disorder that is secondary to his service-connected left knee 
disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes).  The Board recognizes that the 
Court of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
No. 05-0468 (Vet. App. June 21, 2007).  However, where the 
evidence fails to show the presence of a chronic disability 
at any time, that holding would not be applicable.

The evidence of record shows that the veteran complained of 
hip pain during his March 2006 private examination and his 
July 2006 VA examination.  Both physicians examined the 
veteran's hips.  Dr. S provided a diagnosis of pain, 
limitation of motion of the left hip, early osteoarthritis 
suspected.  Dr. S did not indicate that he took X-rays, only 
that he reviewed the X-rays already of record.

During the July 2006 VA examination, the veteran did not 
participate in the range of motion examination of the hips.  
The examiner was unable to provide a definitive diagnosis 
regarding the veteran's hips.  Subsequent X-rays determined 
that no acute abnormality was detected, and there was no 
significant radiographic finding.  This issue is 
problematical because the current medical evidence (which is 
limited by the veteran's lack of cooperation in the testing 
of the joints ordered by the VA examiner) does not clearly 
support a finding of disability of the joints.  Although the 
Board does not dispute that the veteran complains of chronic 
pain in his joints, the law generally provides that mere 
free-standing pain which cannot be linked to a current 
disability may not be service connected, because pain alone 
is not analogous to a disability.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356, 1361 (Fed. Cir. 2001). 

There is no other medical evidence of record regarding the 
veteran's hips.  Based upon a review of the record, the Board 
finds that the veteran has not demonstrated a current 
disability or diagnosis with regard to his hips, at any time 
during the claim or appellate process.  X-rays have revealed 
no abnormality, and neither Dr. S nor the VA examiner was 
able to provide a diagnosis, other than noting that the 
veteran experienced pain.  As noted above, there is no 
evidence attributing the veteran's claimed joint pain to an 
underlying disability, and thus service connection for joint 
pain of the hips cannot be granted.  As the evidence 
preponderates against the claims of entitlement to service 
connection for either a left or a right hip disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.


REMAND

In an August 2006 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
adjustment disorder, claimed as depression, and entitlement 
to TDIU.  Subsequently, that same month, the veteran 
submitted a notice of disagreement, in which he indicated 
that each issue that was denied in August 2006 was 
intertwined with his claim of entitlement to service 
connection for a left knee disorder.  The veteran 
subsequently provided specific contentions regarding the 
claims related to his hips, and the RO provided an SOC 
regarding only the hips in January 2007.  However, since he 
expressed initial disagreement with all issues contained in 
the August 2006 rating decision, and the veteran's attorney 
confirmed this disagreement during his July 2007 Board 
hearing, the Board accepts this as a timely notice of 
disagreement with the remaining issues contained on the 
August 2006 rating decision.

Accordingly, the Board is required to remand this issue to 
the RO for the RO to address any VCAA matters appropriate to 
that issue, and to provide the veteran with a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(NOD initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
regarding the issues of entitlement to 
service connection for adjustment 
disorder, including depression, claimed as 
secondary to service-connected left knee 
disorder, and entitlement to TDIU.

2.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to an issue 
developed in the SOC, returned the issues 
as to which the appeal is perfected to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


